DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 02/22/2021.
Claim(s) 1-18 is/are currently presenting for examination.
Claim(s) 1, 8, and 12 is/are independent claim(s).
Claim(s) 1-2, 4-9, 11-13, and 15-18 is/are rejected.
Claim(s) 3, 10, and 14 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 16, the claims contain the statement “stopping sending the data packet; and sending the data packet to the receive end again"; however, the statement is unclear and vague. Does this statement mean that the transmit end stops sending new data packets to the receive end when the data packet needs to be retransmitted, and resumes sending the new data packet after the retransmission?

Regarding claims 6 and 17, the claims contain the statement “continuing to send the data packet to the receive end; and sending the data packet to the receive end again after the data packet is sent"; however, the statement is unclear and vague. Does this statement mean that the transmit end continues sending new data packets to the receive end regardless of the retransmission of the data packet, and retransmits the data packet after the transmission of the new data packets?
Claim 7 depends on claim 6, therefore it is rejected for the same reason as set forth in claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-9, 11-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO_2014000475_A1_Zhang in view of US_20150263877_A1_Chang.
Regarding claim 1, Zhang discloses a transmit end (Zhang, English translation, page 1, Abstract, mobile station (MS) is corresponding to the claimed “transmit end”, and the communication device is corresponding to the claimed “receive end”), wherein the transmit end is configured to: send a data packet comprising collision detection information indicating a receive end to perform collision detection on the data packet (Zhang, English translation, page 9, “…S121. Receive at least one data block sent by the MS according to the assignment message, and each data block carries a TLLI that uniquely identifies the MS that sends the data block... S131. Determine, according to the TLLI of each data block, whether an access conflict occurs. If an access conflict occurs, step S13 is performed; otherwise, step S151 is performed. In a specific implementation, it is determined whether the TLLI of the first received data block is the same as the TLLI of each of the subsequently received data blocks. If they are the same, no access conflict occurs. In step S13, it is further determined that all the data blocks are correctly received; otherwise, That is, if the TLLI carried by a subsequently received data block is different from the TLLI of the first received data block, an access collision occurs, and it is determined that each data block is not correctly received, and it is not necessary to decode the data block or determine whether it is A transmission error or the like is performed, and after all the data blocks have been received, step S151 is performed. In step S131, it can be determined whether the access conflict occurs by comparing whether the TLLI of the received data block is the same. In step S13, it can be determined whether the data block is correctly received by determining whether the data block is transmitted or decoded incorrectly. And it can be further determined after step S131 that the data block reception is correct.”, and page 11, “S321. Send at least one data block to the communication device on the allocated fixed resource, and each data block carries a TLLI uniquely marked by the MS.” The TLLI is analogous to the claimed “collision detection information”); and receive a status indication message from the receive end when sending the data packet (Zhang, English translation, page 11, “S332. Determine whether the TLLI in the ACK message is the same as the TLLI of the MS itself.”, and page 9, “S14, directly releasing the TBF, and returning an ACK message carrying the same TLLI to the MS…S151. Return, to the MS, a retransmission message carrying the TLLI. In the specific implementation, the premise of performing this step is that the data is received incorrectly, that is, the TLLI of each subsequent data block is the same as the TLLI of the first data block, but at least one data block is transmitted with an error/decoding error; or an access conflict occurs. That is, the TLLI of at least one of the subsequent data blocks is different from the TLLI of the first data block.”); parse the status indication message (Zhang, English translation, page 11, “S332. Determine whether the TLLI in the ACK message is the same as the TLLI of the MS itself. If yes, execute step S333 to release the TBF, otherwise resend the packet channel request message.”, page 12, “When the communication device determines that no access conflict has occurred, but not all the data blocks are received correctly, or the access conflict occurs, the uplink data transmission method in this embodiment further includes the following steps: S341. Receive a retransmission message carrying the TLLI, and retransmit the received incorrect data block according to the retransmission message…”); and if the status indication message comprises collision information, perform retransmission of the data packet (Zhang, English translation, page 12, “When the communication device determines that no access conflict has occurred, but not all the data blocks are received correctly, or the access conflict occurs, the uplink data transmission method in this embodiment further includes the following steps: S341. Receive a retransmission message carrying the TLLI, and retransmit the received incorrect data block according to the retransmission message...”). 
but does not explicitly discloses the transmit end comprises at least one processor, one or more memories coupled to the at least one processor, and a transceiver, wherein the at least one processor and the transceiver communicate with each other through an internal connection, and the one or more memories store programming instructions for execution by the at least one processor.
Chang discloses the transmit end comprises at least one processor, one or more memories coupled to the at least one processor, and a transceiver, wherein the at least one processor and the transceiver communicate with each other through an internal connection (Chang figure 17), and the one or more memories store programming instructions for execution by the at least one processor (Chang paragraph 22).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chang’s the transmission node and the reception node including at least one processor, memory and wireless communication unit in Zhang’s system to perform the basic functions. This method for improving the system of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Chang to obtain the invention as specified in claim 1.
Regarding claim 2, Zhang and Chang disclose the transmit end according to claim 1, and Chang further disclose wherein the collision detection information is located in a physical layer preamble of the data packet (Chang paragraph 13, “The preamble may further include a collision detection field (CDF) used for collision sensing among messages…”and paragraphs 14, 26, 69).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chang’s the preamble may further include a collision detection field (CDF) in Zhang’s system to sense the collision among messages (Chang paragraph 13). This method for improving the system of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chang. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Chang to obtain the invention as specified in claim 2.

Regarding claim 4, Zhang and Chang disclose the transmit end according to claim 1, wherein the status indication message comprises at least one piece of retransmission parameter information (Zhang, English translation, page 9, “S151. Return, to the MS, a retransmission message carrying the TLLI.”), and wherein the at least one piece of retransmission parameter information is used to indicate the transmit end to perform the retransmission based on the at least one piece of retransmission parameter information (Zhang, English translation, page 11, “S332. Determine whether the TLLI in the ACK message is the same as the TLLI of the MS itself. If yes, execute step S333 to release the TBF, otherwise resend the packet channel request message.”, page 12, “When the communication device determines that no access conflict has occurred, but not all the data blocks are received correctly, or the access conflict occurs, the uplink data transmission method in this embodiment further includes the following steps: S341. Receive a retransmission message carrying the TLLI, and retransmit the received incorrect data block according to the retransmission message…”). 

Regarding claim 5, Zhang and Chang disclose the transmit end according to claim 1, and Zhang further disclose wherein performing the retransmission of the data packet comprises: stopping sending the data packet (Zhang, English translation, page 11, “S332. Determine whether the TLLI in the ACK message is the same as the TLLI of the MS itself. If yes, execute step S333 to release the TBF…” That means, stop sending the data block); and sending the data packet to the receive end again (Zhang, English translation, page 12, “S341. Receive a retransmission message carrying the TLLI, and retransmit the received incorrect data block according to the retransmission message”). 

Regarding claim 6, Zhang and Chang disclose the transmit end according to claim 1, and Zhang further disclose wherein performing the retransmission of the data packet comprises: continuing to send the data packet to the receive end (Zhang, English translation, page 8, “513. Determine whether all data blocks are correctly received. If all data blocks are received correctly, then Step S14 is performed,”, all data blocks will be transmitted before releasing the TBF); and sending the data (Zhang, English translation, page 11, “S321. Send at least one data block to the communication device on the allocated fixed resource, and each data block carries a TLLI uniquely marked by the MS”, page 12, “S341. Receive a retransmission message carrying the TLLI, and retransmit the received incorrect data block according to the retransmission message”). 
Regarding claim 8, Zhang and Chang disclose the limitations as set forth in claim 1.
Regarding claim 9, Zhang and Chang disclose the limitations as set forth in claim 2.
Regarding claim 11, Zhang and Chang disclose the limitations as set forth in claim 4.
Regarding claim 12, Zhang and Chang disclose the limitations as set forth in claim 1.
Regarding claim 13, Zhang and Chang disclose the limitations as set forth in claim 2.
Regarding claim 15, Zhang and Chang disclose the limitations as set forth in claim 4.
Regarding claim 16, Zhang and Chang disclose the limitations as set forth in claim 5.
Regarding claim 17, Zhang and Chang disclose the limitations as set forth in claim 6.

Allowable Subject Matter
Claims 3, 10, and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471